Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Integrated Homecare Services Chicago Corporation,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-1058
Decision No. CR3070

Date: January 10, 2014

DECISION

Palmetto GBA National Supplier Clearinghouse (NSC), an administrative
contractor acting on behalf of the Centers for Medicare & Medicaid Services
(CMS), determined that Petitioner, Integrated Homecare Services Chicago
Corporation (Supplier No. 5126960002), was not operational and revoked
Petitioner’s Medicare billing privileges as a supplier. Petitioner appealed.
Because the undisputed facts establish that Petitioner was not operational at the
practice location on file with CMS, I grant CMS’s motion for summary judgment
and affirm NSC’s determination.

I. Background

Petitioner was enrolled in the Medicare program as a supplier of durable medical
equipment, orthotics, prosthetics, and supplies (DMEPOS). Petitioner has been in
business for 25 years and has multiple offices in Illinois. The office located at
2225 West Jefferson Street, Joliet, Illinois, was enrolled as a Medicare supplier for
three years. In 2012, Petitioner decided to move its Joliet office from 2225 West
Jefferson Street to 195 Springfield Avenue, Joliet, Illinois, which is a distance of
less than a third of a mile. Petitioner anticipated moving to the 195 Springfield
Avenue site in early January 2013. Petitioner Exhibit (P. Ex.) 1 at 1-2, 4.

On or about December 21, 2012, Petitioner submitted a Form CMS-855S in which
Petitioner informed NSC that effective January 1, 2013, Petitioner’s new address
in Joliet, Illinois, would be at 195 Springfield Avenue. CMS Ex. 1, at 1, 9, 26;

P. Ex. 2. Petitioner did not actually move until either March 28 or 29, 2013, due
to delays in constructing Petitioner’s new office. CMS Ex. 4; P. Ex. 1, at 2-3.
Petitioner did not inform NSC of this delay.

On February 20, 2013, an inspector from NSC attempted to perform a site visit of
Petitioner’s 195 Springfield Avenue office. On that date, the inspector observed
that Petitioner’s office was still under construction. After speaking with occupants
on the second floor of the building, the inspector learned that Petitioner was to
move in to the first floor in the near future. CMS Ex. 2.

In a March 25, 2013 initial determination, NSC informed Petitioner that it was
revoking Petitioner’s Medicare billing privileges, citing 42 C.F.R. §§ 424.57(c)(7)
(failure to maintain facility on an appropriate site), 424.57(22) (failure to be
accredited),' and 424.535(a)(5)(ii) (failure to be operational). The revocation was
retroactively effective to February 20, 2013. CMS Ex. 3.

Petitioner filed a timely request for reconsideration explaining that Petitioner’s
move to the 195 Springfield Avenue site did not occur until March 29, 2013, due
to constructions delays. CMS Ex. 4. In a May 23, 2013 reconsidered
determination, an NSC hearing officer upheld the initial determination stating:

The fact remains that the site inspector was unable to complete a site
investigation for Integrated Homecare Services Chicago Corporation
because the facility location on record with the NSC was not
operational at the time of the site visit attempt, and the site inspector
was unable to verify compliance with the supplier standards.

CMS Ex. 6, at 3.

Petitioner timely filed a request for hearing (RFH) before an administrative law
judge. In response to my July 31, 2013 Acknowledgment and Pre-hearing Order
(Order), CMS filed a Motion for Summary Judgment and Pre-hearing Brief (CMS
Br.) and six proposed exhibits (CMS Exs. 1-6). Petitioner filed a response to the
motion and a brief (P. Br.), three exhibits (P. Exs. 1-3), and a witness list. CMS
filed a timely objection to the testimony of some of Petitioner’s witnesses.

This reason for revocation is not mentioned in the reconsidered determination.
Il. Rulings

Petitioner proposed to call as witnesses Petitioner’s president and accounting
manager, NSC’s site inspector, and “[vJarious staff members” from two
congressional offices. Petitioner provided written direct testimony for its
president and accounting manager. P. Exs. 1; 2. Petitioner did not provide written
direct testimony for the congressional staff members. CMS filed a timely
objection to the testimony from congressional staff members. I sustain the
objection because Petitioner failed to provide written direct testimony for the
congressional staff members. Order at § 8.

Neither party objected to any of the marked exhibits. CMS did not affirmatively
request to cross-examine the witnesses for which Petitioner submitted written
direct testimony (i.e., P. Exs. 1-2). Order at § 9-10. Therefore, I admit CMS Exs.
1-6 and P. Exs. 1-3 into the record.

In its brief, CMS raised a new issue in this case. CMS sought to amend the basis
for revocation to include an allegation that Petitioner failed to comply with

42 C.F.R. § 424.57(c)(8). CMS Br. at 4, 7, 10. CMS cited Asbury Ctr. at Johnson
City, DAB No. 1815 (2002) and Columbus Nursing and Rehab. Ctr., DAB No.
2398 (2011),” for the proposition that CMS could provide notice to suppliers of a
new basis for revocation as long as CMS gives adequate notice in its motion for
summary judgment. CMS Br. at 4. Based on the plain reading of the regulations,
I deny CMS’s request that I consider a new basis for revocation in this case.

Provider and supplier enrollment appeals are governed by 42 C.F.R. pt. 498.

42 C.F.R. §§ 405.800(a)(2), 405.800(b)(1)(ii), 424.545(a), 498.1(g), 498.3(c)(17),
498.5(1), 498.40(a)(1). Although proceedings under 42 C.F.R. pt. 498 generally
allow the parties to request that an administrative law judge adjudicate “new issues
that impinge on the rights of the affected party” even if “CMS .. . has not made an
initial or reconsidered determination on them,” provider and supplier enrollment
cases are expressly excepted from this rule. 42 C.F.R. § 498.56(a)(1)-(2). This
limitation on new issues is consistent with the special rule prohibiting providers
and suppliers from submitting new evidence to administrative law judges in
enrollment cases unless there is good cause. 42 C.F.R. §§ 405.803(e), 498.56(e).
As indicated above, CMS relied on two cases as its authority to add Petitioner’s
alleged failure to comply with 42 C.F.R. § 424.57(c)(8) as a new basis for
revocation in this case. However, neither of the cited cases were provider or
supplier enrollment cases, and as indicated above, only provider or supplier

> Administrative decisions cited in this decision are accessible on the internet at:
http://www.hhs.gov/dab/decisions/index.html.
enrollment cases were excepted from the provision allowing new issues to be
raised before an administrative law judge.*

Because all of the issues that impinge the rights of an affected party in a provider
or supplier enrollment case must have been decided in an initial or reconsidered
determination, remand to CMS for a new determination appears to be the proper
course of action when CMS wants to add a basis for revocation in a provider or
supplier enrollment case. See 42 C.F.R. §§ 498.56(d), 498.78. However, because
I am affirming NSC’s determination to revoke Petitioner’s Medicare billing
privileges, there is no need to remand this case for a new determination.

IIL. Issues
1. Whether this case should be decided by summary judgment.

2. Whether CMS has a legitimate basis to revoke Petitioner’s enrollment as a
DMEPOS supplier in the Medicare program based on a determination that
Petitioner was not operational (42 C.F.R. § 424.535(a)(5)) and that it failed
to comply with Supplier Standard 7 (42 C.F.R. § 424.57(c)(7)).

IV. Discussion

I. Summary judgment is appropriate in this case because there are no
material issues in dispute.

A provider or supplier may request reconsideration of the initial determination to
revoke his or her billing privileges. 42 C.F.R. §§ 498.5(1)(1), 498.22(a). Ifa
supplier is dissatisfied with the reconsidered determination, the supplier may
request a hearing before an administrative law judge. 42 C.F.R. § 498.5(1)(2).
When appropriate, administrative law judges may decide a case arising under

42 C.F.R. pt. 498 by summary judgment. See Civil Remedies Division Procedures
§ 7; see also Livingston Care Ctr. v. U.S. Dep't of Health & Human Servs.,

388 F.3d 168, 172 (6th Cir. 2004) (citing Crestview Parke Care Ctr. v. Thomson,
373 F.3d 743 (6th Cir. 2004). “Summary judgment is appropriate if there are no
genuine disputes of fact material to the result.” Dinesh Patel, M.D., DAB No.
2551, at 5 (2013) (citations omitted). To determine whether there are genuine
issues of material fact for an in-person hearing, the administrative law judge must

> There are two cases (Fady Fayad, M.D., DAB No. 2266 at 9-11; Green Hills
Enterprises, LLC, DAB No. 2199, at 8-9 (2008)) that indicate that CMS may bring
new issues at the hearing level in provider/supplier enrollment cases. However,
these cases did not cite or discuss the regulatory exception to new issues in
provider/supplier enrollment hearings in 42 C.F.R. § 498.56(a)(2).
view the evidence in the light most favorable to the non-moving party. See id.
(citation omitted).

There is no genuine dispute of material facts in this case. The decision as to
whether the revocation should be affirmed in this case is a matter of law and
appropriate for summary judgment. For purposes of summary judgment, I draw
all reasonable inferences in favor of Petitioner.

CMS has presented evidence showing that Petitioner’s office at 195 Springfield
Avenue was under construction when a site visit occurred on February 20, 2013.
Further, Petitioner admitted that it provided notice to NSC in December 2012 that
it was relocating to 195 Springfield Avenue in January 2013, but that due to
construction delays, Petitioner was not able to move into the office at 195
Springfield until the end of March 2013. RFH at 1; P. Br. at 3-4. I accept as true
for purposes of summary judgment that Petitioner’s president signed the Form
CMS-855S because he thought it would only inform NSC of a change in “billing
services.” P. Ex. 1. Further, I accept as true that Petitioner’s accounting manager
did not understand that she could inform NSC of a change in Petitioner’s address
as late as 30 days after Petitioner moved to the 195 Springfield site. P. Ex. 2. I
also accept as true that Petitioner did not move to the 195 Springfield Avenue site
by January 1, 2013, due to construction delays. Finally, I accept as true that
Petitioner continued to maintain its offices at 2225 West Jefferson Street until the
end of March 2013, and that NSC’s site inspector did not attempt to inspect those
offices on February 20, 2013, or at any time before NSC issued the initial
determination revoking Petitioner’s billing privileges.

2. Petitioner filed a Form CMS-855S informing NSC that it was changing
its address to 195 Springfield Avenue effective January 1, 2013, but that
Petitioner did not finally move to that address until March 28 or 29, 2013.

It is undisputed that in December 2012, Petitioner filed with NSC a Form CMS-
855S indicating that it was relocating in January 2013, to 195 Springfield
Avenue,* and that Petitioner did not actually relocate to that address until the end
of March 2013. CMS Exs. 1; 4; P. Exs. 1-2. Further, Petitioner does not assert
that it informed NSC prior to February 20, 2013, that it was still operating from
the 2225 West Jefferson Street address until construction could be completed at
the 195 Springfield Avenue address.

* Petitioner’s RFH states that the effective date of the new registered business
address was January 31, 2013, but the Form CMS-855S indicates an effective date
of January 1, 2013. RFH at 1; CMS Ex. 1, at 9; CMS Ex. 6, at 3.
6

3. During the February 20, 2013 site visit of Petitioner’s address on record
with NSC (195 Springfield Avenue), the site inspector observed that
Petitioner’s office was still under construction and not occupied.

It is undisputed that an NSC site inspector went to 195 Springfield Avenue on
February 20, 2013, and observed that Petitioner’s office was still being
constructed and not open for business. CMS Ex. 2. Petitioner admits that at the
time of the site visit, the 195 Springfield Avenue site was still under construction.
See CMS Ex. 4; RFH at 1; P. Ex. 1, at 2-3; P. Ex. 2, at 2.

4. CMS had a legitimate basis to revoke Petitioner’s enrollment in the
Medicare program because Petitioner was not operational pursuant to
42 CFR § 424.535(a)(5).°

In order to participate in the Medicare program as a supplier, a prospective
supplier must complete the applicable Form CMS-855 enrollment application,
which requires disclosure of the supplier’s address. See 42 C.F.R. § 424.510(a).
Once enrolled, a DMEPOS supplier must report within 30 days any changes in its
enrollment information. See 42 C.F.R. §§ 424.57(c)(2), 424.516(c). CMS may
perform periodic revalidations and site visits to verify the enrollment information
submitted to CMS, determine the supplier’s compliance with Medicare enrollment
requirements, and determine whether the supplier is operational. 42 C.F.R.

§§ 424.510(d)(8), 424.515(c), 424.517(a).

CMS may revoke a currently enrolled supplier’s Medicare billing privileges if:

CMS determines, upon on-site review, that the provider or supplier
is no longer operational to furnish Medicare covered items or
services. .. . Upon on-site review, CMS determines that-

2 ok

> Petitioner presented evidence that suggests it may have maintained a “physical
facility on an appropriate site,” see 42 C.F.R. § 424.57(c)(7), at the 2225 West
Jefferson Street address, although this was no longer the address in NSC’s file at
the time of the on-site inspection. However, whether Petitioner may have
technically complied with section 424.57(c)(7) is not dispositive here because
section 424.535(a)(5) authorizes CMS to revoke its billing privileges regardless of
any compliance with specific subsections of 424.57(c). It should be noted that the
term “operational” does not appear in section 424.57(c)(7) and, therefore, is not
directly applicable to that section. Therefore, I uphold Petitioner’s revocation due
to a violation of section 424.535(a)(5).
(ii) A Medicare Part B supplier is no longer operational to
furnish Medicare covered items or services, or the supplier
has failed to satisfy any or all of the Medicare enrollment
requirements, or has failed to furnish Medicare covered items
or services as required by statute or regulations.

42 C.F.R. § 424.535(a)(5)(ii). A supplier is “operational” when it:

has a qualified physical practice location, is open to the public for
the purpose of providing health care related services, is prepared to
submit valid Medicare claims, and is properly staffed, equipped, and
stocked (as applicable based on the type of facility or organization,
provider or supplier specialty, or the services or items being
rendered) to furnish these items or services.

42 C.F.R. § 424.502.

In the present matter, CMS provided undisputed evidence that Petitioner was not
operational on February 20, 2013, at its business address on file with NSC (i.e.,
195 Springfield Avenue). Therefore, I conclude that CMS had a legal basis to
revoke Petitioner’s billing privileges under 42 C.F.R. § 424.535(a)(5).

Petitioner’s primary legal argument in opposition to the conclusion above is that
Petitioner was in fact fully operational on February 20, 2013, at its 2225 West
Jefferson Street address. Petitioner faults NSC’s site inspector for not attempting
to contact or locate Petitioner at the 2225 West Jefferson Street address. Further,
Petitioner distinguishes the present case from other cases cited by CMS in its brief
by emphasizing that, far from failing to inform NSC of the change in its address,
Petitioner’s revocation has arisen because Petitioner was attempting to
prospectively comply with the notice requirement for an address change and
simply made a mistake as to timing of the notice.

Petitioner’s argument that it was operational at an address different than the one
on file with NSC is unavailing as to a violation under 42 C.F.R. § 424.535(a)(5).
As indicated above, the regulatory definition of the term “operational” refers to the
“qualified physical practice location” of a supplier. 42 C.F.R. § 424.502.
Significantly, a supplier must indicate on an enrollment application the supplier’s
“practice location.” 42 C.F.R. § 424.510(d)(2)(ii). A DMEPOS supplier must
provide CMS with notice to any changes to the information on its enrollment
application. 42 C.F.R. § 424.57(c)(2). CMS may perform on-site inspections to
verify that the enrollment information submitted by a supplier is accurate and to
determine compliance with Medicare requirements. 42 C.F.R. § 424.517(a). This
means that CMS will inspect the “qualified physical practice location” that has
been provided by the supplier and is currently on file with CMS. See, e.g., JIB
Enterprises, LLC, d/b/a Drug Plus Pharmacy, DAB CR3010, at 9 (2013); Erik
Nelson d/b/a Kalamazoo Long Term Care Pharmacy, DAB CR2894, at 5 (2013).

Petitioner also asserts that its accounting manager submitted the Form CMS-855S
indicating a change of address on her own initiative and that the president signed
the Form CMS-855S believing it was for another purpose. P. Exs. 1, at 2; 2, at 1-
2. However, NSC was correct to rely on the notice of the change in location for
Petitioner because the president’s signature on the Form CMS-855S indicated that
he read the contents of the form and certified that information as true and accurate.
CMS Ex. 1, at 26.

A cursory review of the completed Form CMS-855S unambiguously shows that
Petitioner was informing NSC of a change of address, effective January 1, 2013.
CMS Ex. 1, at 9. While Petitioner’s president testified that the accounting
manager is at fault for prematurely informing NSC of the change in address,
Petitioner’s president shares blame in this because he should not have certified the
accuracy of the information in the Form CMS-855S without reviewing it. Further,
even if the error in submitting the Form CMS-855S could be completely
attributable to the accounting manager, Petitioner cannot avoid responsibility for
violating the regulations by blaming an employee. Cf Louis J. Gaefke, DPM,
DAB No. 2554 at 5-6 (2013) (holding a supplier responsible for improper claims
filed by others on his behalf).

Finally, based on the testimony of Petitioner’s president, Petitioner “had intended
on moving into the new space in early January, 2013.” P. Ex. 1 at 2. Therefore,
the accounting manager appears to have filed the Form CMS-855S based on this
original schedule. When Petitioner learned that construction issues would delay
the move, Petitioner should have informed NSC that it was remaining at its current
address at 2225 West Jefferson Street. However, Petitioner did not.

Revocation of billing privileges based on a violation of 42 C.F.R. § 424.535(a)(5)
is a discretionary act of CMS or its contractors. 42 C.F.R. § 424.535(a)
(introductory text). I do not have the authority to review CMS’s discretionary act
to revoke a provider or supplier. Letantia Bussell, DAB No. 2196, at 13 (2008).
Rather, “the right to review of CMS’s determination by an [administrative law
judge] serves to determine whether CMS has the authority to revoke [the
provider’s or supplier’s] Medicare billing privileges, not to substitute the
[administrative law judge’s] discretion about whether to revoke.” Jd. (emphasis in
original). Once CMS establishes a legal basis on which to proceed with a
revocation, then the action to revoke is a permissible exercise of discretion. See
id. at 10.
In the present matter, Petitioner has shown that this case appears unique in that
Petitioner’s violation arises from trying to diligently (too diligently as it turns out)
ensure that CMS and NSC were given notice of the change in office address.
However, despite the facts of this situation, NSC and CMS have maintained that
Petitioner’s billing privileges should be revoked and a two-year reenrollment bar
established. In the interests of justice, CMS should consider exercising its
discretion to reopen this matter under 42 C.F.R. § 498.30 to review whether it
should have revoked Petitioner’s Medicare billing privileges or whether a shorter
reenrollment bar is warranted in this case under the standard set forth in 42 C.F.R.
§ 424.535(c).

V. Conclusion

Because the undisputed facts in this case establish that Petitioner was not
operational at the practice location on file with CMS during a site visit conducted
on February 20, 2013, CMS’s motion for summary judgment is granted and the
determination to revoke Petitioner’s Medicare billing privileges is affirmed.

/s/
Scott Anderson
Administrative Law Judge

